DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings were received on 06/23/2020.  These drawings are acceptable for examination.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	Par [0074] recites “the FWD 02”, which seems to be a typo of “the FWD 302”.	
	Par [0102] recites “the dynamic range of positive normal numbers representable in the format of FP16 510 is 2-            
                
                    
                        2
                    
                    
                        -
                        14
                    
                
            
         to             
                
                    
                        2
                    
                    
                        15
                    
                
            
        ”, where it is unclear why the left boundary is 2-            
                
                    
                        2
                    
                    
                        -
                        14
                    
                
            
        , in lieu of             
                
                    
                        2
                    
                    
                        -
                        14
                    
                
            
        .


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claims 4 and 19,
the claims recite an arithmetic operation is a convolution operation. 
The claim language “an arithmetic operation” has no antecedent basis, as its independent claim, Claims 1 and 15, recites “performing arithmetic operations”. It is unclear whether this means one of the same arithmetic operation from the “arithmetic operations” in Claim 1 or it is it is a different operation that it is referring to.  Therefore, the claim is indefinite.  For the purposes of examination examiner is interpreting it as an arithmetic operation of the arithmetic operations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-13 are directed to a method, Claim 14 is directed to an article of manufacture, and Claims 15-24 are directed to a system. Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). Based on the claims being 

As per Claim 1, 
it recites “a first floating point operand and a second floating point operand, each having an n-bit format comprising a sign field, an exponent field, and a significand field, wherein n is a natural number”, “normalizing a binary value obtained by performing arithmetic operations for fields corresponding to each other in the first and second floating point operands for an n-bit multiplication operation”, “determining whether the normalized binary value is a number that is representable in the n-bit format or an extended normal number that is not representable in the n-bit format” and “according to a result of the determining, encoding the normalized binary value using an extension bit format in which an extension pin identifying whether the normalized binary value is the extended normal number is added to the n-bit format”.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  Representing values in an n-bit format comprising a sign field, an exponent field, and a significand field, wherein n is a natural number, comprises performing mathematical calculations.  Normalizing a binary value also comprises mathematical calculations.  Moreover, determining whether the normalized binary value is a number that is representable in the n-bit format or an extended normal number that is not representable in the n-bit format covers performance of the steps in the mind, or with pen and paper.  
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  
In particular, the claim recites an additional element – outputting the encoded binary value using the extended bit format, as a result of the n-bit multiplication operation between the first and second floating point operands. The methods in this element are insignificant extra solution, which does not serve to integrate the judicial exception into a practical application. See MPEP 2106.05(g).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Moreover, outputting encoded binary values, referred to as an insignificant extra solution in Prong Two of Step 2A, is an activity of transmitting data. The courts have found limitations directed to transmitting data, recited at a high level of generality, to be well-understood, routing, and conventional.  See MPEP 2106.05(d)(II). Well-understood, routine and conventional activity cannot provide an inventive concept. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claim 2, 
it recites “the number that is representable in the n-bit format is a normal number or a subnormal number” and “the extended normal number is not included in a dynamic range of the normal number and is not included in a dynamic range of the subnormal number”.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a process that, under its broadest reasonable interpretation, covers the 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim does not include any additional elements.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claim 3, 
it recites “determining whether the normalized binary value is the normal number, the subnormal number, or the extended normal number, based on an exponent of the normalized binary value”.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  Determining whether the normalized binary value is the normal number, the subnormal number, or the extended normal number, based on an exponent of the normalized binary value comprises performing mathematical calculations.  Moreover, such a determining process for numbers covers performance of the steps in the mind, or with pen and paper.  Therefore, the claim includes limitations that fall within 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim does not include any additional elements.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claim 4, 
it recites “an arithmetic operation is a convolution operation”.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  Performing an arithmetic operation which is a convolution operation comprises performing mathematical calculations.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” and “Mental Processes” grouping(s) of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim does not include any additional elements.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claim 5, 

Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  Assigning a value for the extension pin depending on the type of a normalized binary value comprises performing mathematical calculations.  Moreover, such a determining process for numbers covers performance of the steps in the mind, or with pen and paper.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” and “Mental Processes” grouping(s) of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim does not include any additional elements.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claim 6, 
it recites “a dynamic range of the extended normal number is a range representing a positive number or a negative number having an absolute value that is smaller than an absolute value of a subnormal number that is representable in the n-bit format”.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim does not include any additional elements.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claim 7, 
it recites “the determining comprises:  when an exponent of the normalized binary value is included in a dynamic range of a normal number that is representable in the n-bit format, determining that the normalized binary value is the normal number”, “when the exponent of the normalized binary value is not included in the dynamic range of the normal number and is included in a dynamic range of the subnormal number, determining that the normalized binary value is the subnormal number” and “when the exponent of the normalized binary value is not included in the dynamic range of the normal number and the dynamic range of the subnormal number, determining that the normalized binary value is the extended normal number”.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  Defining dynamic range of a specific number format comprises mathematical calculations.   Moreover, determining whether an exponent of the normalized binary value is included in a specific range covers performance of the steps in the mind, or with pen and paper.  Therefore, the claim includes limitations 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim does not include any additional elements.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claim 8, 
it recites “a dynamic range of the extended normal number is a range representing a positive number or a negative number having an absolute value greater than an absolute value of a subnormal number that is representable in the n-bit format and having an absolute value less than an absolute value of a normal number that is representable in the n-bit format”.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  Defining dynamic range of a specific number format comprises mathematical calculations. Moreover, a process of comparing sizes of absolute values for positive and negative numbers covers performance of the steps in the mind, or with pen and paper.   Therefore, the claim includes limitations that fall within the “Mathematical Concepts” and “Mental Processes” grouping(s) of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim does not include any additional elements.


As per Claim 9, 
it recites “when an exponent of the normalized binary value is included in a dynamic range of the normal number that is representable in the n-bit format, determining that the normalized binary value is the normal number”, “when the exponent of the normalized binary value is not included in the dynamic range of the normal number and is included in a dynamic range of the extended normal number, determining that the normalized binary value is the extended normal number”, and “when the exponent of the normalized binary value is not included in the dynamic range of the normal number and the dynamic range of the extended normal number, determining that the normalized binary value is the subnormal number”.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  Determining whether the normalized binary value is a normal number, a subnormal number, or an extended normal number comprises mathematical calculations.  Moreover, determining whether an exponent of the normalized binary value is included in a specific range covers performance of the steps in the mind, or with pen and paper.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” and “Mental Processes” grouping(s) of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim does not include any additional elements.


As per Claim 10, 
it recites “a value of n is 16, the n-bit format is a half precision floating point format, the n-bit multiplication operation is a 16-bit multiplication operation using a 16-bit multiplier, and in the n-bit format, the sign field comprises 1 bit, the exponent field comprises 5 bits, and the significand field comprises 10 bits”.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  Definition of floating-point number format, including the width of the binary data, comprises mathematical calculations.  Moreover, counting or measuring the width of a binary number covers performance of the steps in the mind, or with pen and paper.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” and “Mental Processes” grouping(s) of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim does not include any additional elements.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claim 11, 
 2-25 x (1 +             
                
                    
                        1023
                    
                    
                        1024
                    
                
            
        ) and 
2-56 x (1 +             
                
                    
                        0
                    
                    
                        1024
                    
                
            
        ),  or a negative number between (-1) x 2-56 x (1 +             
                
                    
                        1023
                    
                    
                        1024
                    
                
            
        ) and 
(-1) x 2-25 x (1+             
                
                    
                        0
                    
                    
                        1024
                    
                
            
        )”.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  Calculation of a dynamic rage comprises mathematical calculations. Therefore, the claim includes limitations that fall within the “Mathematical Concepts” and “Mental Processes” grouping(s) of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim does not include any additional elements.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claim 12, 
it recites “the normalizing comprises: performing an addition operation on the exponent field of the first floating point operand and the exponent field of the second floating point operand”, “performing a subtraction operation by subtracting a bias corresponding to the n-bit format from a result of the addition operation”, “performing a multiplication operation on the significand field of the first floating point operand and the significand field of the second floating point operand” and “normalizing a binary value obtained based on a result of the subtraction operation and a result of the multiplication operation”.

Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim does not include any additional elements.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claim 13, 
it recites “the n-bit multiplication operation corresponds to part of a multiply-and-accumulate (MAC) operation of a neural network, and the encoded binary value is provided for an accumulation operation with a third floating point operand of m bits, wherein m is a natural number greater than n”.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  Performing a multiply-and-accumulate operation, encoding a binary value, taking a third operand of m bits comprise mathematical calculations.  Moreover, comparing and determining if m is a natural number greater than n covers performance of the steps in the mind, or with pen and paper.  Therefore, 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim does not include any additional elements.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claim 14, 
it recites “a non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform the method of claim 1”.
Even though the claim recites a non-transitory computer-readable storage medium, it is still a device that cause one or more processors to perform the method of claim 1, which is rejected under 35 U.S.C. 101, as above, the claim preserves the same reasons to be rejected. 
Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claim 15, 
Even though it recites “an apparatus, the apparatus comprising: one or more processors”, it claims the same limitations as in the method claim 1.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  Encoding a normalized binary value using an extension bit format in which an extension pin for 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  
In particular, the claim recites an additional element (the same additional limitation as in Claim 1) – output the encoded binary value using the extended bit format, as a result of the n-bit multiplication operation between the first and second floating point operands. The methods in this element are insignificant extra solution, which does not serve to integrate the judicial exception into a practical application. See MPEP 2106.05(g).  The claim also recites “one or more processors”. However, one or more processors are generic computing elements, which do not serve to integrate the judicial exception into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Moreover, outputting encoded binary values, referred to as an insignificant extra solution in Prong Two of Step 2A, is an activity of transmitting data. The courts have found limitations directed to transmitting data, recited at a high level of generality, to be well-understood, routing, and conventional.  See MPEP 2106.05(d)(II). Well-understood, routine and conventional activity cannot provide an inventive concept. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claim 16, 
it recites “a memory storing instructions, which, when executed by the one or more processors, configure the one or more processors to perform the normalization, the determination, the encoding, and the output of the encoded binary value”.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  Performing the normalization, the determination, the encoding, and the output of the encoded binary value comprises mathematical calculations.  Moreover, determination of the encoded binary value covers performance of the steps in the mind, or with pen and paper.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” and “Mental Processes” grouping(s) of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim does not include any additional elements.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claim 17, 
it recites “the number that is representable in the n-bit format is a normal number or a subnormal number, and the extended normal number is not included in a dynamic range of the normal number and is not included in a dynamic range of the subnormal number”.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a process that, under its broadest reasonable interpretation, covers the 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim does not include any additional elements.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claim 18, 
it recites “the one or more processors are further configured to determine whether the normalized binary value is the normal number, the subnormal number, or the extended normal number, based on an exponent of the normalized binary value”.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  Determining whether the normalized binary value is the normal number, the subnormal number, or the extended normal number, based on an exponent of the normalized binary value comprises mathematical calculations.  Moreover, it covers performance of the steps in the mind, or with pen and 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim does not include any additional elements.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claim 19, 
it recites “an arithmetic operation is a convolution operation”.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  An arithmetic operation as a convolution operation comprises mathematical calculations.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” and “Mental Processes” grouping(s) of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim does not include any additional elements.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claim 20, 

Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  Assigning one of the two numbers as an extension pin value comprises mathematical calculations.  Moreover, determining if a number is a normal number or a subnormal number that is representable in the n-bit format, or if the normalized binary value is the extended normal number covers performance of the steps in the mind, or with pen and paper. Therefore, the claim includes limitations that fall within the “Mathematical Concepts” and “Mental Processes” grouping(s) of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim does not include any additional elements.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claim 21, 
it recites “a dynamic range of the extended normal number is a range representing a positive number or a negative number having an absolute value smaller than an absolute value of a subnormal number that is representable in the n-bit format”.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a process that, under its broadest reasonable interpretation, covers the 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim does not include any additional elements.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claim 22, 
it recites “a dynamic range of the extended normal number is a range representing a positive number or a negative number having an absolute value greater than an absolute value of a subnormal number that is representable in the n-bit format and that is smaller than an absolute value of a normal number that is representable in the n-bit format”.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  Determining a dynamic range of a number in a specific format comprises mathematical calculations.  Moreover, comparing absolute values covers performance of the steps in the mind, or with pen and paper. Therefore, the claim includes limitations that fall within the “Mathematical Concepts” and “Mental Processes” grouping(s) of abstract ideas.  Accordingly, the claim recites an abstract idea.

Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claim 23, 
it recites “a value of n is 16, the n-bit format is a half precision floating point format, the n-bit multiplication operation is a 16-bit multiplication operation using a 16-bit multiplier, in the n-bit format, the sign field comprises 1 bit, the exponent field comprises 5 bits, and the significand field comprises 10 bits, and the extended normal number is a positive number between 2-25 x (1 +             
                
                    
                        1023
                    
                    
                        1024
                    
                
            
        ) and 2-56 x (1 +             
                
                    
                        0
                    
                    
                        1024
                    
                
            
        ), or a negative number between (-1) x 2-56 x (1 +             
                
                    
                        1023
                    
                    
                        1024
                    
                
            
        ) and (-1) x 2-25 x (1+             
                
                    
                        0
                    
                    
                        1024
                    
                
            
        )”.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  Determining a dynamic range of a number in a specific format comprises mathematical calculations.  Moreover, defining fields of a floating-point number format covers performance of the steps in the mind, or with pen and paper. Therefore, the claim includes limitations that fall within the “Mathematical Concepts” and “Mental Processes” grouping(s) of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim does not include any additional elements.


As per Claim 24, 
it recites “a multiply-and-accumulate (MAC) operator configured to perform a MAC operation, wherein the MAC operator comprises an n-bit multiplier that performs the n-bit multiplication operation and an m-bit accumulator, wherein m is a natural number greater than n, wherein the n-bit multiplier comprises: an adder configured to perform an addition operation on the exponent field of the first floating point operand and the exponent field of the second floating point operand; a subtractor configured to perform a subtraction operation of subtracting a bias corresponding to the n-bit format from a result of the addition operation; a multiplier configured to perform a multiplication operation on the significand field of the first floating point operand and the significand field of the second floating point operand”, “a normalizer configured to normalize the binary value obtained based on a result of the subtraction operation and the result of the multiplication operation”, and “wherein the MAC operator is configured to perform an accumulation operation on the encoded binary value and a third floating point operand of m bits using the accumulator”.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  Performing a MAC, an addition, a subtraction, or a normalization operation comprises mathematical calculations.  Moreover, comparing sizes of two number (i.e., m is a natural number greater than n) covers performance of the steps in the mind, or with pen and paper. Therefore, the claim includes 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim does not include any additional elements.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-12, 14-18 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langhammer (US 20180121168).

As per Claim 1,
Langhammer teaches receiving a first floating point operand and a second floating point operand, each having an n-bit format comprising a sign field, an exponent field, and a significand field, wherein n is a natural number (Fig 8.810, first floating-point number as the first floating-point operand, second floating-point number as the second floating-point operand; Par [0016] “A floating-point number includes three different parts: a sign, a mantissa sometimes also referred to as a significant, and an exponent. Each of these parts may be represented by a binary number and, in the format of the IEEE 754 standard, have different bit sizes depending on the precision. For example, a single precision floating-point number may require 32 bits, which are distributed as follows: one sign bit (bit 31), eight exponent bits (bits [30:23]), and 23 mantissa bits (bits [22:01])”); 
normalizing a binary value obtained by performing arithmetic operations for fields corresponding to each other in the first and second floating point operands for an n-bit multiplication operation (Fig 4, Par [0067] “each block of digital signal processing circuitry 120 may implement one or more multiplication operations. A normalization circuit in digital signal processing circuitry 120 may generate a normalized, unrounded product of first and second floating-point numbers having an extended exponent range compared to the first and second floating-point numbers, and a rounding circuit may generate a normalized, rounded product of the first and second floating-point numbers having the same exponent range as the first and second floating-point numbers. In some embodiments, a multiplexer coupled to the rounding circuit and the normalization circuit may output a product of first and second floating-point numbers by selecting between the normalized, unrounded product and the normalized, rounded product based on a control signal” and Par [0163] “normalization circuit 440 of FIG. 4 may generate normalized value signal”); 
determining whether the normalized binary value is a number that is representable in the n-bit format or an extended normal number that is not representable in the n-bit format (Par [0033] “a multiplication of two normalized floating-point numbers may generate a product that is greater than the normal floating-point range. Similarly, a multiplication of two normalized floating-point numbers, a multiplication of a normalized floating-point number and a denormalized floating-point number, or a -28, which is smaller than the smallest number representable in half-precision floating-point format, the result would be output as zero (i.e., as ‘0000000000000000') after normalization, thereby leading to a loss of information” and Par [0080] “exponent handling circuit 210 may determine whether the result of the multiplication would fall in either category of zero, infinity, NaN, or denormalized number as defined by the IEEE 754 standard”; in other words, by determining that the number is one of zero, infinity/NaN, determination if the number is representable in an n-bit format or not is made); 
according to a result of the determination, encoding the normalized binary value using an extension bit format in which an extension pin for identifying whether the normalized binary value is the extended normal number is added to the n-bit format (Par [0043] “In some embodiments, the output exponent range may be increased by two bits. A sixth and seventh exponent bit may be introduced and the absolute value of the bias may be increased”, Par [0045] “Consider the scenario in which 'exp_width' refers to the number of exponent bits of a given precision, 'add_bits' refers to the number of extra exponent bits in addition to the exponent bits, "abs(new_bias)' refers to the absolute value of a new bias that a number with the extra exponent bits may have, “abs(bias)' refers to the absolute value of the bias of the given precision, and ‘mantissa_width' to the number of mantissa bits” in other words, 'add_bits' as the extension pin; and Par [0080] “In response to determining that the result of the multiplication falls in either category of zero, infinity, NaN, or denormalized number as defined by the IEEE 754 standard, exponent handling circuit 210 may adjust the exponent range by adding extra bits to the exponent, as an example. If desired, exponent handling circuit 210 may adjust the bias when adjusting the exponent range”); and 
outputting the encoded binary value using the extended bit format as a result of the n-bit multiplication operation between the first and second floating point operands (Fig 2 and Par [0075] 

As per Claim 2,
Langhammer teaches the method of claim 1, wherein the number that is representable in the n-bit format is a normal number or a subnormal number, and the extended normal number is not included in a dynamic range of the normal number and is not included in a dynamic range of the subnormal number (Par [0026] “A subnormal number, also known as a denormal number or a denormalized number, or as a gradual under flow, is a number that is smaller than the smallest number that can be represented using a legal exponent and a normalized mantissa”, Par [0027] “the smallest single-precision subnormal number that can be represented under the IEEE 754 standard is 1.0x2(-126 – 23) = 1.0x2– 149”, Par [0080] “exponent handling circuit 210 may determine whether the result of the multiplication would fall in either category of zero, infinity, NaN, or denormalized number as defined by the IEEE 754 standard”; in other words, if the number that is one of zero, infinity/NaN, it is not included in a dynamic range of the normal/subnormal number; and Par [0054] “consider the scenario in which 'new_bias' is derived from 'bias' by inserting 'add_bits' ones at the LSB position of 'bias'. Thus, the absolute value of 'new_bias' may be expressed as abs(new_bias) = 2add_bits(abs(bias)+1)-1”; which reveals a method to represent an extended normal/subnormal number, which is out of the normal/subnormal dynamic range).

As per Claim 3,
Langhammer teaches the method of claim 2, wherein determining whether the normalized binary value is the normal number, the subnormal number, or the extended normal number, based on an exponent of the normalized binary value (Fig 2, Par [0079] “Exponent handling circuit 210 may determine a partial resulting exponent of the multiplication operation by adding signals EXP_A and EXP_B and adding or subtracting, based on the direction of the shift, the number of bits that the mantissa needs to be shifted” and Par [0080] “If desired, exponent handling circuit 210 may determine whether the result of the multiplication would fall in either category of zero, infinity, NaN, or denormalized number as defined by the IEEE 754 standard”; in other words the exponent handling circuit may determine if the number is a normal, subnormal, or extended normal number).

As per Claim 5,
Langhammer teaches the method of claim 1, wherein the extension pin has a first value when the normalized binary value is a normal number or a subnormal number that is representable in the n-bit format, and has a second value when the normalized binary value is the extended normal number (Par [0045] “refers to the number of exponent bits of a given precision, 'add_bits' refers to the number of extra exponent bits in addition to the exponent bits”, whereas add_bits would have only one bit if none or one bit is added to the exponent, which teaches the first and the second values of the instant claim).

As per Claim 6,
Langhammer teaches the method of claim 5, wherein a dynamic range of the extended normal number is a range representing a positive number or a negative number having an absolute value smaller than an absolute value of a subnormal number that is representable in the n-bit format (Par [0029] “There are several ways that an arithmetic operation such as a multiplication operation and/or an addition operation generate results that fall outside the range of a normalized floating-point precision. (…) As another example, a multiplication of two single-precision floating - point numbers may 

As per Claim 7,
Langhammer teaches the method of claim 6, wherein the determining comprises:  
when an exponent of the normalized binary value is included in a dynamic range of a normal number that is representable in the n-bit format, determining that the normalized binary value is the normal number (Par [0022] “The exponent of a floating-point number preferably is an unsigned binary number which, for the single-precision format, ranges from 0 to 255. (…) For single-precision floating-point numbers, the bias preferably is -127. For example, a value of 140 for the exponent actually represents (140-127) = 13”); 
when the exponent of the normalized binary value is not included in the dynamic range of the normal number and is included in a dynamic range of the subnormal number, determining that the normalized binary value is the subnormal number (Par [0022] “In order to represent a very small number, it is necessary to use negative exponents. Thus, the exponent preferably has a negative bias. For single-precision floating-point numbers, the bias preferably is -127. For example, a value of 140 for the exponent actually represents (140-127) = 13, and a value of 100 rep resents (100-127) = -27. For double-precision and half-precision floating-point numbers, the exponent bias preferably is -1023 and -15, respectively”); and 
when the exponent of the normalized binary value is not included in the dynamic range of the normal number and the dynamic range of the subnormal number, determining that the normalized binary value is the extended normal number (Par [0029] “There are several ways that an arithmetic operation such as a multiplication operation and/or an addition operation generate results that fall outside the range of a normalized floating-point precision. For example, a multiplication operation of two half-precision floating-point numbers may generate a product that is greater than the biggest number that is representable in half-precision floating-point format, thereby generating infinity as a result during normalization operations. As another example, a multiplication of two single-precision floating-point numbers may generate a product that is smaller than the smallest number that is representable in single-precision floating-point format, especially if at least one of the two single-precision floating-point numbers is a denormalized number. Such a denormalized number may be set to zero during normalization operations”).  

As per Claim 8,
Langhammer teaches the method of claim 1, wherein a dynamic range of the extended normal number is a range representing a positive number or a negative number having an absolute value greater than an absolute value of a subnormal number that is representable in the n-bit format and having an absolute value less than an absolute value of a normal number that is representable in the n-bit format (Par [0029] “There are several ways that an arithmetic operation such as a multiplication operation and/or an addition operation generate results that fall outside the range of a normalized floating-point precision. For example, a multiplication operation of two half-precision floating-point numbers may generate a product that is greater than the biggest number that is representable in half-precision floating-point format, thereby generating infinity as a result during normalization operations” and Par [0044] “Thus, an extended exponent having one extra exponent bit may suffice to prevent a loss 

As per Claim 9,
Langhammer teaches the method of claim 8, wherein the determining comprises: 
when an exponent of the normalized binary value is included in a dynamic range of the normal number that is representable in the n-bit format, determining that the normalized binary value is the normal number (Par [0016] “Floating-point numbers are commonplace for representing real numbers in scientific notation in computing systems and are designed to cover a large numeric range and diverse precision requirements”, Par [0022] “The exponent of a floating-point number preferably is an unsigned binary number which, for the single-precision format, ranges from 0 to 255” and Par [0028] “Taking a complete half-precision floating-point number according to the IEEE 754 standard as an example, if the number (in binary is represented as 0000000000001011, then the sign bit is '0' , the exponent is ‘00000' , and the mantissa is '0000001011'. Normally, the smallest legal exponent value is '00001' (i.e., -14 with a bias of -15 )”); 
when the exponent of the normalized binary value is not included in the dynamic range of the normal number and is included in a dynamic range of the extended normal number, determining that the normalized binary value is the extended normal number (Par [0050] “the greatest and smallest exponent of a normalized number that is representable with the extended exponent and new bias are respectively 2(exp_width+add_bits)- 2 - abs(new_bias )”, and Par [0053] “'add_bits' and 'new_bias' may be chosen (…) to guarantee that a normalized number with an extended exponent can represent the smallest exponent”, Par [0058] “In other words, an extended exponent range with two additional bits may be sufficient to prevent a loss of information due to underflow and overflow after normalization 
when the exponent of the normalized binary value is not included in the dynamic range of the normal number and the dynamic range of the extended normal number, determining that the normalized binary value is the subnormal number (Par [0026] “A subnormal number, also known as a denormal number or a denormalized number, or as a gradual under flow, is a number that is smaller than the smallest number that can be represented using a legal exponent and a normalized mantissa”).  

As per Claim 10,
Langhammer teaches the method of claim 1, wherein a value of n is 16, the n-bit format is a half precision floating point format, the n-bit multiplication operation is a 16-bit multiplication operation using a 16-bit multiplier, and in the n-bit format, the sign field comprises 1 bit, the exponent field comprises 5 bits, and the significand field comprises 10 bits (Par [0016] “A half-precision floating-point number may require 16 bits including one sign bit (bit 15), 5 exponent bits (bits (14:10]), and 10 mantissa bits (bits [9:0])” and Par [0034] “consider the scenario in which 1.0x215 is multiplied by 1.0x215 using half-precision floating-point arithmetic circuitry. In half-precision floating-point format, both numbers have a representation of '0111100000000000' (i.e., sign = '0', exponent = '11110', and mantissa = ‘0000000000')”).  

As per Claims 11,
Langhammer teaches the method of claim 1, wherein the extended normal number is 
a positive number between 2-25 x (1 +                         
                            
                                
                                    1023
                                
                                
                                    1024
                                
                            
                        
                    )  and  2-56 x (1 +                         
                            
                                
                                    0
                                
                                
                                    1024
                                
                            
                        
                    ),  or 
a negative number between (-1) x 2-56 x (1 +                         
                            
                                
                                    1023
                                
                                
                                    1024
                                
                            
                        
                    )  and  (-1) x 2-25 x (1+                         
                            
                                
                                    0
                                
                                
                                    1024
                                
                            
                        
                    )  
-48 would be represented as ‘000011110000000000’ (i.e., sign = '0', exponent = ‘0001111', and mantissa = ‘0000000000')”; where this exemplary positive floating-point number 1.0x2-48 after the bit extension is a relevant case taught by Langhammer).

As per Claim 12,
Langhammer teaches the method of claim 1, wherein the normalizing comprises: performing an addition operation on the exponent field of the first floating point operand and the exponent field of the second floating point operand (Fig 2 and Par [0079] “Exponent handling circuit 210 may determine a partial resulting exponent of the multiplication operation by adding signals EXP_A and EXP_B” where EXP_A and EXP_B are the exponents of the first floating point operand and the second floating-point operand, respectively);
performing a subtraction operation by subtracting a bias corresponding to the n-bit format from a result of the addition operation (Par [0022] “the exponent preferably has a negative bias. For single-precision floating-point numbers, the bias preferably is -127. For example, a value of 140 for the exponent actually represents (140-127) = 13, and a value of 100 represents (100-127) = -27. For double-precision and half-precision floating-point numbers, the exponent bias preferably is -1023 and -15, respectively” and Par [0086] “exponent handling circuit 210 may subtract the old bias”); 
performing a multiplication operation on the significand field of the first floating point operand and the significand field of the second floating point operand (Fig2.205 and Par [0077] “Multiplier stage 205 may compute a product of mantissas MANTISSA_A and MANTISSA_B and provide the mantissa product to pre-normalization circuit 220” where MANTISSA_A and MANTISSA_B are the 
normalizing a binary value obtained based on a result of the subtraction operation and a result of the multiplication operation (Fig 2.205, Fig2.210 and Par [0075] “As shown, floating-point multiplier circuit 200 may include input ports 271, 273, 275, and 277, output ports 280 and 282, multiplier stage 205, mantissa pre-normalization circuit 220, exponent handling circuit 210, and mantissa normalization circuit 230”).  

As per Claim 14,
it recites a non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform the method of claim 1.  Langhammer teaches all limitations in Claim 1, and also teaches a non-transitory machine-readable storage medium encoded with instructions for configuring the features (Par [0202] “a non-transitory machine-readable storage medium encoded with instructions for configuring an integrated circuit that includes a partial product generator, a normalization circuit coupled to the partial product generator, a rounding circuit coupled to the partial product generator”).

As per Claim 15,
Langhammer teaches processors configured to receive a first floating point operand and a second floating point operand, each having an n-bit format comprising a sign field, an exponent field, and a significand field, wherein n is a natural number (Fig 8.810, first floating-point number as the first floating-point operand, second floating-point number as the second floating-point operand; Par [0016] “A floating-point number includes three different parts: a sign, a mantissa sometimes also referred to as a significant, and an exponent. Each of these parts may be represented by a binary number and, in the 
normalize a binary value obtained by performing arithmetic operations for fields corresponding to each other in the first and second floating point operands for an n-bit multiplication operation (Fig 4, Par [0067] “each block of digital signal processing circuitry 120 may implement one or more multiplication operations. A normalization circuit in digital signal processing circuitry 120 may generate a normalized, unrounded product of first and second floating-point numbers having an extended exponent range compared to the first and second floating-point numbers, and a rounding circuit may generate a normalized, rounded product of the first and second floating-point numbers having the same exponent range as the first and second floating-point numbers. In some embodiments, a multiplexer coupled to the rounding circuit and the normalization circuit may output a product of first and second floating-point numbers by selecting between the normalized, unrounded product and the normalized, rounded product based on a control signal” and Par [0163] “normalization circuit 440 of FIG. 4 may generate normalized value signal”); 
determine whether the normalized binary value is a number that is representable in the n-bit format or an extended normal number that is not representable in the n-bit format (Fig 2, Par [0033] “a multiplication of two normalized floating-point numbers may generate a product that is greater than the normal floating-point range. Similarly, a multiplication of two normalized floating-point numbers, a multiplication of a normalized floating-point number and a denormalized floating-point number, or a multiplication of two denormalized floating-point numbers may generate a product that is smaller than the normal floating-point range”, Par [0035] “In this scenario, the product would be 1.0x2-28, which is smaller than the smallest number representable in half-precision floating-point format, the result would be output as zero (i.e., as ‘0000000000000000') after normalization, thereby leading to a loss of information”, Par [0078] “Pre-normalization circuit 220 may determine if the mantissa product requires a shift operation to establish an implicit leading one as required by the IEEE 754 standard. For example, pre-normalization circuit 220 may determine that the mantissa product is greater than or equal to decimal two, and thus, requires a right shift by one bit to establish the implicit leading one. As another example, pre-normalization circuit 220 may determine the number of leading zeros of the mantissa product, thereby determining the number of bits by which the mantissa product needs to be left shifted to establish the implicit leading one. Pre-normalization circuit 220 may provide the number of bits that the mantissa needs to be shifted and the direction of the shift to exponent handling circuit 210 and normalization circuit 230” and Par [0080] “exponent handling circuit 210 may determine whether the result of the multiplication would fall in either category of zero, infinity, NaN, or denormalized number as defined by the IEEE 754 standard”; in other words, by determining that the number is one of zero, infinity/NaN, determination if the number is representable in an n-bit format or not is made); 
according to a result of the determination, encode the normalized binary value using an extension bit format in which an extension pin for identifying whether the normalized binary value is the extended normal number is added to the n-bit format (Par [0043] “In some embodiments, the 
output the encoded binary value using the extended bit format as a result of the n-bit multiplication operation between the first and second floating point operands (Fig 2 and Par [0075] “floating-point multiplier circuit 200 may include input ports 271, 273, 275, and 277, output ports 280 and 282, multiplier stage 205, mantissa pre-normalization circuit 220, exponent handling circuit 210, and mantissa normalization circuit 230”).

As per Claim 16,
Langhammer teaches the apparatus of claim 15, wherein a memory storing instructions, which, when executed by the one or more processors, configure the one or more processors to perform the normalization, the determination, the encoding, and the output of the encoded binary value (Par 

As per Claim 17,
Langhammer teaches the apparatus of claim 15, wherein the number that is representable in the n-bit format is a normal number or a subnormal number, and the extended normal number is not included in a dynamic range of the normal number and is not included in a dynamic range of the subnormal number (Par [0026] “A subnormal number, also known as a denormal number or a denormalized number, or as a gradual under flow, is a number that is smaller than the smallest number that can be represented using a legal exponent and a normalized mantissa”, Par [0027] “the smallest single-precision subnormal number that can be represented under the IEEE 754 standard is 1.0x2(-126 – 23) = 1.0x2– 149”, Par [0080] “exponent handling circuit 210 may determine whether the result of the multiplication would fall in either category of zero, infinity, NaN, or denormalized number as defined by the IEEE 754 standard”; in other words, if the number that is one of zero, infinity/NaN, it is not included in a dynamic range of the normal/subnormal number; and Par [0054] “consider the scenario in which 'new_bias' is derived from 'bias' by inserting 'add_bits' ones at the LSB position of 'bias'. Thus, the add_bits(abs(bias)+1)-1”; which reveals a method to represent an extended normal/subnormal number, which is out of the normal/subnormal dynamic range).

As per Claim 18,
Langhammer teaches the apparatus of claim 17, wherein the one or more processors are further configured to determine whether the normalized binary value is the normal number, the subnormal number, or the extended normal number, based on an exponent of the normalized binary value (Fig 2, Par [0079] “Exponent handling circuit 210 may determine a partial resulting exponent of the multiplication operation by adding signals EXP_A and EXP_B and adding or subtracting, based on the direction of the shift, the number of bits that the mantissa needs to be shifted” and Par [0080] “If desired, exponent handling circuit 210 may determine whether the result of the multiplication would fall in either category of zero, infinity, NaN, or denormalized number as defined by the IEEE 754 standard”; in other words the exponent handling circuit may determine if the number is a normal, subnormal, or extended normal number).

As per Claim 20,
Langhammer teaches the apparatus of claim 15, wherein the extension pin has a first value when the normalized binary value is a normal number or a subnormal number that is representable in the n-bit format, and has a second value when the normalized binary value is the extended normal number (Par [0045] “refers to the number of exponent bits of a given precision, 'add_bits' refers to the number of extra exponent bits in addition to the exponent bits”, whereas add_bits would have only one bit if none or one bit is added to the exponent, which teaches the first and the second values of the instant claim).

As per Claim 21,
Langhammer teaches the apparatus of claim 15, wherein a dynamic range of the extended normal number is a range representing a positive number or a negative number having an absolute value smaller than an absolute value of a subnormal number that is representable in the n-bit format (Par [0029] “There are several ways that an arithmetic operation such as a multiplication operation and/or an addition operation generate results that fall outside the range of a normalized floating-point precision. (…) As another example, a multiplication of two single-precision floating - point numbers may generate a product that is smaller than the smallest number that is representable in single-precision floating-point format, especially if at least one of the two single-precision floating point numbers is a denormalized number. Such a denormalized number may be set to zero during normalization operations” and Par [0044] Thus, an extended exponent having one extra exponent bit may suffice to prevent a loss of precision in the mantissa caused by an underflow or overflow in case of a multiplication of two normalized floating-point numbers, depending on the new bias”).  

As per Claim 22,
Langhammer teaches the apparatus of claim 15, wherein a dynamic range of the extended normal number is a range representing a positive number or a negative number having an absolute value greater than an absolute value of a subnormal number that is representable in the n-bit format and that is smaller than an absolute value of a normal number that is representable in the n-bit format (Par [0029] “There are several ways that an arithmetic operation such as a multiplication operation and/or an addition operation generate results that fall outside the range of a normalized floating-point precision. For example, a multiplication operation of two half-precision floating-point numbers may generate a product that is greater than the biggest number that is representable in half-
 
As per Claim 23, 
Langhammer teaches the method of claim 15, wherein a value of n is 16, the n-bit format is a half precision floating point format, the n-bit multiplication operation is a 16-bit multiplication operation using a 16-bit multiplier, in the n-bit format, the sign field comprises 1 bit, the exponent field comprises 5 bits, and the significand field comprises 10 bits (Par [0016] “A half-precision floating-point number may require 16 bits including one sign bit (bit 15), 5 exponent bits (bits (14:10]), and 10 mantissa bits (bits [9:0])” and Par [0034] “consider the scenario in which 1.0x215 is multiplied by 1.0x215 using half-precision floating-point arithmetic circuitry. In half-precision floating-point format, both numbers have a representation of '0111100000000000' (i.e., sign = '0', exponent = '11110', and mantissa = ‘0000000000')”).  
and the extended normal number is 
a positive number between 2-25 x (1 +                         
                            
                                
                                    1023
                                
                                
                                    1024
                                
                            
                        
                    )  and  2-56 x (1 +                         
                            
                                
                                    0
                                
                                
                                    1024
                                
                            
                        
                    ),  or 
a negative number between (-1) x 2-56 x (1 +                         
                            
                                
                                    1023
                                
                                
                                    1024
                                
                            
                        
                    )  and  (-1) x 2-25 x (1+                         
                            
                                
                                    0
                                
                                
                                    1024
                                
                            
                        
                    )  
(Par [0043] “the output exponent range may be increased by two bits. A sixth and seventh exponent bit may be introduced and the absolute value of the bias may be increased, for example by adding two ‘1' to the least significant bit (LSB) of the bias. Thus, the bias would decrease from –15 to -63. Hence, the product of the example, 1.0x2-48 would be represented as ‘000011110000000000’ (i.e., sign = '0', exponent = ‘0001111', and mantissa = ‘0000000000')”; where this exemplary positive floating-point number 1.0x2-48 after the bit extension is a relevant case taught by Langhammer).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 4, 13, 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Langhammer (US 20180121168) in view of Hill (US 20200134475).

As per Claims 4,
Langhammer teaches the method of claim 1.
Langhammer does not teach an arithmetic operation is a convolution operation.
However, in an analogous art of floating-point computation, Hill teaches a floating-point arithmetic operation for convolution operations (Hill Par [0068] “When calculating neural network inferences, a convolution layer (resulting in a normalization to a floating-point number) may include hardware to calculate the number of repeated MSBs (most significant bits). These MSBs may control a hardware structure that extracts a desired window of bits (e.g., a shifter). This may include conversions from fixed-point to floating-point, or post-ALU (arithmetic logic unit) operation normalizations in floating-point, etc.”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention, with the teachings of Langhammer and Hill before them, to modify Langhammer to implement floating-point computing units for convolution operations. This would result in an arithmetic operation is a convolution operation.  
One of ordinary skill would be motivated to do so as these floating-point range expansion features and architecture applied in convolution operations for training techniques would enable larger models to achieve better generalization (Hill Par [0060] “New architectures and training paradigms may further boost the performance of deep learning. Rectified linear units may reduce a training issue known 

As per Claim 13, 
Langhammer teaches the method of claim 1, wherein the encoded binary value is provided for an accumulation operation with a third floating point operand of m bits, wherein m is a natural number greater than n (Par [0101] “Consider the scenario in which specialized processing block 300 receives input signals A, B, C, D, and E at input ports 371, 373, 375, 377, and 379. Consider further that input signals A, B, C, and D are signals encoding floating-point numbers of a first floating-point precision (e.g., half-precision, single-precision, double-precision, or quadruple-precision, according to the IEEE 754 standard) and input signal E a signal encoding a floating-point number of a second floating-point precision that is a higher precision than the first floating-point precision (e.g., single-precision if the first floating-point precision is half-precision, double-precision if the first floating-point precision is single-precision, quadruple-precision if the first floating-point precision is double-precision, or octuple-precision if the first floating point precision is quadruple-precision, according to the IEEE 754 standard )”).
Langhammer does not teach the n-bit multiplication operation corresponds to part of a multiply-and-accumulate (MAC) operation of a neural network.
However, in an analogous art of floating-point computation, Hill teaches a floating-point MAC operation in the neural network realm (Hill Par [0034] “Activations in neural networks involve many computations of dot products of vectors ranging from a few elements to thousands of elements. These computations are typically implemented using a multiply-accumulate (MAC) operation, in which each pair of elements are multiplied together and added to a running accumulation. The vector elements are 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention, with the teachings of Langhammer and Hill before them, to modify Langhammer to apply this floating-point multiplication with a normalized number and another normalized number with a higher bit-width to deep neural network. This would result in that the n-bit multiplication operation corresponds to part of a multiply-and-accumulate (MAC) operation of a neural network.  
One of ordinary skill would be motivated to do so as it would increase the performance of deep neural network (Hill Par [0060] “The performance of deep learning architectures may increase as more labeled data points become available or as computational power increases. Modern deep neural networks are routinely trained with computing resources that are thousands of times greater than what was available to a typical researcher just fifteen years ago”). 

As per Claim 19,
It is a system claim corresponding to method Claim 4, and rejected for the same reason as in Claim 4.

As per Claim 24,
Langhammer teaches the apparatus of claim 15, wherein m is a natural number greater than n, wherein the n-bit multiplier comprises: an adder configured to perform an addition operation on the exponent field of the first floating point operand and the exponent field of the second floating point operand (Fig 2 and Par [0079] “Exponent handling circuit 210 may determine a partial resulting exponent of the multiplication operation by adding signals EXP_A and EXP_B” where EXP_A and EXP_B 
a subtractor configured to perform a subtraction operation of subtracting a bias corresponding to the n-bit format from a result of the addition operation (Par [0022] “the exponent preferably has a negative bias. For single-precision floating-point numbers, the bias preferably is -127. For example, a value of 140 for the exponent actually represents (140-127) = 13, and a value of 100 represents (100-127) = -27. For double-precision and half-precision floating-point numbers, the exponent bias preferably is -1023 and -15, respectively” and Par [0086] “exponent handling circuit 210 may subtract the old bias”); 
a multiplier configured to perform a multiplication operation on the significand field of the first floating point operand and the significand field of the second floating point operand (Fig2.205 and Par [0077] “Multiplier stage 205 may compute a product of mantissas MANTISSA_A and MANTISSA_B and provide the mantissa product to pre-normalization circuit 220” where MANTISSA_A and MANTISSA_B are the significand fields of the first floating point operand and the second floating-point operand, respectively); 
a normalizer configured to normalize the binary value obtained based on a result of the subtraction operation and the result of the multiplication operation (Fig 2.205, Fig2.210 and Par [0075] “As shown, floating-point multiplier circuit 200 may include input ports 271, 273, 275, and 277, output ports 280 and 282, multiplier stage 205, mantissa pre-normalization circuit 220, exponent handling circuit 210, and mantissa normalization circuit 230”), and 
wherein the MAC operator is configured to: perform an accumulation operation on the encoded binary value and a third floating point operand of m bits using the accumulator (Par [0101] “Consider the scenario in which specialized processing block 300 receives input signals A, B, C, D, and E at input ports 371, 373, 375, 377, and 379. Consider further that input signals A, B, C, and D are signals 
However, Langhammer does not teach a multiply-and-accumulate (MAC) operator configured to perform a MAC operation, wherein the MAC operator comprises an n-bit multiplier that performs the n-bit multiplication operation and an m-bit accumulator.
However, in an analogous art of floating-point computation, Hill teaches a floating-point MAC operation, where the accumulation may handle a different bit-width data than the multiplication (Hill Par [0034] “These computations are typically implemented using a multiply-accumulate (MAC) operation, in which each pair of elements are multiplied together and added to a running accumulation. The vector elements are typically stored in a standard format, such as Institute of Electrical and Electronics Engineers (IEEE) 16-bit floating-point (FP16) format, having a well-defined maximum dynamic range. For the IEEE FP16 format, this ranges from approximately 2-24 to 216. When multiplying two elements, the dynamic range is much larger (e.g., from 2-48 to 232). Therefore, for full accuracy, an accumulator should be designed to handle a dynamic range at least that large”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention, with the teachings of Langhammer and Hill before them, to modify Langhammer to implement floating-point multiplication that can handle a specific bit-width data, and an accumulation with another bit-width. This would result in that a multiply-and-accumulate (MAC) operator configured to perform a MAC operation, wherein the MAC operator comprises an n-bit multiplier that performs the n-bit multiplication operation and an m-bit accumulator.  
One of ordinary skill would be motivated to do so as it would be able to handle large dynamic range for operations among floating-point numbers (Hill Par [0034] “When multiplying two elements, the dynamic range is much larger (e.g., from 2-48 to 232). Therefore, for full accuracy, an accumulator should be designed to handle a dynamic range at least that large”). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUL YOUNG LEE whose telephone number is (571) 272-0970. The examiner can normally be reached 10 AM - 6 PM EST.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:   Green (US 6801924) discloses a tagging method for a normalized floating-point number, where the tag indicates the operand type for the ease of an operand type identification (Fig 6, Col 11 Line 6 “This embodiment uses a single bit for sign, a field of 17 bits shown to represent exponent, a field of 70 bits shown to represent the binary digit fraction or mantissa part of the floating point number and a field of 5 bits shown to represent what is called a “Tag”. The internal format is similar to the IEEE standard floating-point format. However, the differences lie in the expanded bits of the exponent and mantissa and that a special field has been added for the Tag for each number. When working internally, the FPU 400 converts the external number to this internal format and Subsequent computations within FPU 400 are done in this format. In the internal format, all values are represented as normalized values, as previously Stated, and therefore no shifting is required. The Tag word indicates what kind of operand .

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHUL YOUNG LEE/Examiner, Art Unit 2182                                                                                                                                                                                                        
/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182